Exhibit 10.53









FIRST AMENDMENT TO
INDUSTRIAL STEAM SALES CONTRACT







dated as of







December 16, 2003







By and Between







NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP





and





HERCULES INCORPORATED



 

 

FIRST AMENDMENT TO
INDUSTRIAL STEAM SALES CONTRACT



THIS FIRST AMENDMENT TO INDUSTRIAL STEAM SALES CONTRACT

(this "Amendment") is made as of the 16th day of December 2003, between Hercules
Incorporated, a Delaware corporation ("Buyer") and North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership ("Seller").
Buyer and Seller are individually referred to herein as a "Party" and are
collectively referred to herein as the "Parties". Terms used and not otherwise
defined in this Amendment shall have the meanings set forth in the Original
Agreement (as defined in the first recital below).




W I T N E S S E T H:


WHEREAS, Buyer and Seller entered into an Industrial Steam Sales Contract dated
as of June 5, 1989 (the "Original Agreement" and as amended by this Amendment,
the "Agreement") pursuant to which the Seller is obligated to sell and Buyer is
obligated to purchase the Steam generated at the Facility;


WHEREAS, Buyer sold a portion of the Buyer's Plant used for the production of
nitrocellulose (the "Nitrocellulose Facility," as defined in the Termination
Agreement (defined below)) to Green Tree Chemical Technologies Inc. ("Green
Tree") and entered into a Utilities Agreement pursuant to which Buyer resells a
portion of the steam it purchases from Seller to Green Tree;


WHEREAS, Seller is restructuring its power purchase agreement with Jersey
Central Power & Light Company ("JCP&L") and has entered into an Amended and
Restated Power Purchase Agreement with JCP&L dated as of May 16, 2003, as
amended by that First Amendment to Amended and Restated Power Purchase Agreement
dated as of October 21, 2003 (the "Amended and Restated Power Purchase
Agreement") pursuant to which Seller sells the electrical output of the Facility
to JCP&L, and in connection therewith, the New Jersey Board of Public Utilities
("NJBPU") has approved such restructuring transaction (the "Restructuring");


WHEREAS, in connection with the Restructuring, the Parties entered into a
Termination Agreement dated as of October 21, 2003 (the "Original Termination
Agreement") pursuant to which they agreed to terminate the Original Agreement in
consideration for which Seller agreed to pay to Buyer, for the purposes of
promoting the continuation of employment at the Hercules Facility and
Nitrocellulose Facility and to mitigate the increased cost of steam due to the
Restructuring, Monthly Employment Incentive Payments (as defined in the
Termination Agreement) per month, which will be funded in part by Seller and in
part, indirectly, by JCP&L; and


WHEREAS, the Parties wish to amend the Original Agreement to accommodate the
parties' operations notwithstanding the Restructuring and, contemporaneously
herewith, have amended the Original Termination Agreement (as so amended, the
"Termination Agreement") to permit Seller the right to terminate the Agreement
as provided in the Termination Agreement;


WHEREAS, in light of the foregoing, Buyer and Seller desire to amend the
Original Agreement as described herein.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Definitions.


The following new definition shall be added, in alphabetical order, to Article
II (Definitions):


"Amended PPA Effective Date" means the "Effective Date" under and as defined in
that Amended and Restated Power Purchase Agreement, as amended by a First
Amendment thereto dated as of October 21, 2003 and a Second Amendment thereto to
be dated on or about December 23, 2003 (together, the "Amendments") which
together obligate JCP&L to fund a portion of the damages that may be payable
hereunder during the Interim Period, which Amendments shall be substantially in
the forms attached hereto as Appendix 2 and Appendix 3 respectively, with any
such changes to which Seller may agree so long as such changes do not affect
Buyer.


"Base Damage Payment" has the meaning set forth in Paragraph 2 of Article VI.


"Cessation of Operations" shall be deemed to have occurred at either the
Hercules Facility or the Nitrocellulose Facility on the 30th consecutive
calendar day on which (i) the number of full-time employees (A) at the Hercules'
Facility, falls below forty (40) or (B) at the Nitrocellulose Facility, falls
below one hundred (100) during calendar years 2004 and 2005, ninety (90) during
calendar year 2006, or eighty (80) during calendar year 2007 or any year
thereafter (if applicable) or (ii) there has been a cessation of substantially
all of the manufacturing and production operations at either such Facility.


"Cure Period" has the meaning set forth in Paragraph 4(b) of Article VI hereof.


"First Tier Reduction" has the meaning set forth in Paragraph 4(a)(i) of Article
VI hereof.


"Green Tree" means Green Tree Chemical Technologies Inc., the entity which, as
of the date hereof, owns the Nitrocellulose Facilities.


"Hercules Facility" means the Buyer's Plant, except for the Nitrocellulose
Facility.


"Interim Period" means the date on or about December 18, 2003, as designated by
Seller in its sole discretion in a written notice to Hercules (the "Notice
Date"), through the earlier to occur of the Restructuring Effective Date (as
defined in the Termination Agreement) and the date that is forty-eight (48)
months after the Notice Date.


"Interim Period Force Majeure" means circumstances beyond the control of the
party concerned and resulting in or causing a failure or substantial
interference in the operation of the Hercules Facility or the Nitrocellulose
Facility, as the case may be, which circumstances cannot be overcome by the
exercise of due diligence by the party concerned. Subject to the foregoing, such
circumstances may include riots, wars (declared or undeclared), insurrections,
sabotage, rebellions, terrorist acts, civil disturbances, acts of God,
explosions, fires, major equipment failures beyond the control of the party
affected, and interruptions beyond the control of the party affected of fuel
supply, power, water, utilities, wastewater disposal, feedstock, or product
distribution; provided, however, that (a) any lack of money, (b) changes in
market conditions, or (c) strikes, lockouts or other labor difficulties
involving personnel of Buyer (or its Affiliates or successors or assigns) or
Green Tree (or its Affiliates or successors or assigns) shall not constitute
Interim Period Force Majeure.


"Interim Period Outage" means an outage at the Facility for at least fifteen
(15) continuous minutes, which results in a curtailment of Equivalent Steam at
least 10% below the lesser of (i) the Designated Steam Requirement and (ii) the
quantity of Equivalent Steam purchased by Buyer in the last Clock Hour prior to
such outage.


"Monthly Certificate" has the meaning set forth in Paragraph 4(d) of Article VI
hereof.


"Monthly Damage Payment" has the meaning set forth in Paragraph 2 of Article VI.


"Nitrocellulose Facility" has the meaning set forth in the recitals..


"Required Levels" has the meaning set forth in Paragraph 4(b) of Article VI
hereof.


"Second Tier Reduction" has the meaning set forth in Paragraph 4(a)(ii) of
Article VI hereof.


2. Amendments to Article III (Scope and Quantity of Steam ).


There shall be inserted at the beginning of the first sentence of Paragraph 2 of
Article III, the words "Except during the Interim Period," and at the end of
such sentence, the following proviso:


; provided, further, that during the Interim Period, Buyer acknowledges that one
or both of the gas turbines may not be fully operational and in light of such
fact, Seller's obligation hereunder during the Interim Period shall be to
deliver Steam to Buyer whenever the Facility is, or the Buyer reasonably
projects that the Facility will be, operating at baseload conditions for at
least 144 consecutive hours.


3. Amendments to Article VI (Defaults; Remedies) and Article XVIII (Liability
Limitations).


(a) Paragraph 2 of Article VI is hereby amended and restated in its entirety to
read as follows:


2. Any of the following events shall constitute a default by Seller hereunder:
(i) fraudulent use by Seller of any meters provided hereunder; (ii) except
during the Interim Period, at any time (A) twelve months after the Commencement
Date (as such term is defined in the Amended and Restated Operation and
Maintenance Agreement to be entered into by and between Seller and Westinghouse
Electric Corporation, a Delaware corporation) if the First Delivery Date shall
have occurred on or prior to the Commencement Date or (B) twenty-four months
after the Commencement Date if the First Delivery Date shall have occurred after
the Commencement Date, but in any event not more than twenty-four months after
the First Delivery Date in the case of either clause (A) or (B) above, any
failure of Seller to deliver, on an annual average basis, with each such annual
period commencing on the immediately preceding anniversary of the Commencement
Date eighty-five percent (85%) of the total Steam used by Buyer at Buyer's Plant
up to a maximum of the Designated Steam Requirement; or (iii) except during the
Interim Period, in any full calendar year after the First Delivery Date, any
Total Forced Outages in excess of five (5) per year or any Partial Forced
Outages in excess of fifteen (15) per year. As regards clause 2(i) above, in the
event of such default, Buyer shall give Seller written notice thereof, and
Seller shall have ninety (90) days after the date of such notice during which to
remedy such default. As regards clause 2(ii) above, in the event that the Steam
produced by Buyer's boilers in any year, as the proximate result of Seller's
interruption(s) or curtailment of Steam, exceeds an amount equal to the
Designated Steam Requirement multiplied by 8760 hours/year multiplied by .15
unavailability, except as a result of Force Majeure (as hereinafter defined)
Seller shall pay to Buyer as liquidated damages and not as a penalty an amount
sufficient to compensate Buyer for having to generate such excess, calculated in
accordance with Exhibit E, but in no event more than eight hundred thousand
dollars ($800,000) in aggregate, per year. As regards clause 2 (iii) above,
except during the Interim Period, in the event that Seller has more than five
Total Forced Outages per year, it shall pay to Buyer as liquidated damages and
not as a penalty, forty thousand dollars ($40,000) per Total Forced Outage and
five thousand dollars ($200,000) in aggregate, per year. During the Interim
Period, in the event of (A) any failure of Seller to deliver, on monthly average
basis beginning with the month ending December 31, 2003, eighty-five percent
(85%) of the total Steam used by Buyer at Buyer's Plant up to a maximum of
one-twelfth of the Designated Steam Requirement (i.e., 150 million pounds per
month) or (B) the occurrence during any calendar month of three (3) or more
Interim Period Outages, Seller shall pay to Buyer as liquidated damages and not
as a penalty an amount sufficient to compensate Buyer for having to generate
excess Steam, which Seller and Buyer stipulate as being $440,249.00 per month
(the "Base Damage Payment"), subject to adjustment pursuant to paragraph 4 of
this Article VI, and as pro rated for partial months (as so adjusted and
prorated, the "Monthly Damage Payment"), including without limitation the
partial month ending December 31, 2003 and, if applicable, the partial month
containing the date that is forty-eight (48) months after the Notice Date;
provided, further, that no damages shall be payable for all or any part of the
month during which the Restructuring Effective Date occurs. The remedies
specified in this Paragraph 2 of Article VI shall be the sole and exclusive
remedies of Buyer hereunder, and the liquidated damages specified in this
Paragraph 2 of Article VI shall be the sole liabilities of the Seller hereunder,
in lieu of any remedies, express or implied, herein, or otherwise available at
law or in equity to Buyer, for any default by Seller hereunder, whether the
claims of Buyer shall be in contract, tort (including strict liability and
negligence) or otherwise, other than under Article XIII hereof.


(b) Article VI is hereby amended by the addition of a new paragraph 4, which
shall read as follows:


4.(a) Reduction of Base Damage Payment due to Reduction or Cessation of
Operations. The Base Damage Payment payable during the Interim Period shall be
reduced or eliminated under the following circumstances:


(i) If a Cessation of Operations occurs at the Hercules Facility, then the Base
Damage Payment shall be reduced by $37,735.80 (a "First Tier Reduction")
beginning on the last business day of the month during which the Cessation of
Operations occurs; or


(ii) If a Cessation of Operations occurs at the Nitrocellulose Facility, then
the Base Damage Payment shall be reduced by $94,339.50 (a "Second Tier
Reduction") beginning on the last business day of the month during which the
Cessation of Operations occurs; or


(iii) If a Cessation of Operations occurs at both Facilities, then the Base
Damage Payment shall equal zero.


(b) Cure Period for Cessation of Operations. Buyer shall have a period of one
hundred and eighty-three (183) days from the date of inception of the Cessation
of Operations to cure or overcome the cause of a Cessation of Operations and
reinstate employment levels or production and manufacturing levels so that a
Cessation of Operations no longer exists (the "Required Levels"); provided,
however, such 183-day period shall be extended day-for-day during the occurrence
of an event of Interim Period Force Majeure so long as the party affected is
diligently seeking to remedy the effects of such Interim Period Force Majeure,
provided, further, that in no event shall such extension exceed 180 days (as the
case may be, the "Cure Period"). During the Cure Period, Seller shall have no
obligation to make (i) the Base Damage Payment (except as reduced as described
above) or (ii) any Monthly Damage Payments at all if both Facilities have
experienced a Cessation of Operations, as applicable. Monthly Damage Payments
that would have otherwise been payable hereunder during such period but for the
Cessation of Operations at one or both Facilities shall be permanently and
irrevocably forfeited by Buyer. If the Required Levels are re-attained within
the Cure Period, then Buyer shall promptly so notify Seller in writing with
appropriate detail and supporting information (including the date on which the
Required Levels were re-attained), and the Base Damage Payments level shall be
reinstated from that date forward.


(c) Failure to Cure. If the Required Levels at either or both of the Hercules
Facility and/or the Nitrocellulose Facility are not re-attained within the Cure
Period, Buyer shall promptly so notify Seller in writing and the Cessation of
Operations shall be considered permanent, and the Base Damage Payment hereunder
shall be irrevocably reduced or eliminated as described in paragraph 4(a) above.


(d) On or before December 26, 2003 (with respect to the period ending
December 21, 2003) and on the fifth day of each month thereafter during the
Interim Period (or if such day falls on a day other than a business day, on the
business day immediately following) beginning on January 5, 2004, Buyer shall
provide to Seller a certificate of an authorized representative of Buyer
substantially in the form set forth as Appendix 1 hereto (the "Monthly
Certificate"). Except with respect to the first Monthly Certificate to be
delivered on or before December 26, 2003, if Buyer fails to deliver such
certificate, Seller shall have until the fifteenth day of such month (or if such
day falls on a day other than a business day, on the business day immediately
following) to deliver a written request to Buyer requesting delivery of such
certificate. If Buyer fails to respond to Seller's request by delivering such
Monthly Certificate on or before the twenty-fifth day of such month (or if such
day falls on a day other than a business day, on the business day immediately
following) or if Buyer fails to deliver a Monthly Certificate on or before
December 26, 2003, a Cessation of Operations with respect to both the Hercules
Facility and the Nitrocellulose Facility shall be deemed to have occurred for
thirty consecutive days and Seller shall have the right to withhold payment of
any Monthly Damage Payments for such month and any subsequent month until a
Monthly Certificate certifying that no Cessation of Operations has occurred has
been delivered.


(e) The Parties acknowledge and agree that there was a cessation of
substantially all of the manufacturing and production operations at the
Nitrocellulose Facilities on November 21, 2003. If such circumstances (or any
other circumstances that would, but for the lapse of time, constitute a
"Cessation of Operations") continue beyond December 20, 2003, they will result
in a Cessation of Operations at the Nitrocellulose Facility, resulting in the
Base Damage Payment amount being reduced to $345,909.50 on and after December
21, 2003, as prorated for any partial months and as subject to cure as provided
in Paragraph 4(b) above (and subject to any other adjustment pursuant to
Paragraph 4(a) above). The Base Damage Payment amount shall be restored to
$440,249 (as adjusted if applicable pursuant to Paragraph 4(a) and as prorated
for any partial months) if and only if Green Tree cures the Cessation of
Operations and re-attains the Required Levels on or before June 21, 2004.


(f) Proration of Monthly Damage Cap due to Failure of JCP&L to Make Certain
Payments. On and after the Amended PPA Effective Date, the Monthly Damage
Payment shall (i) in the event of a shortfall in any monthly payment from JCP&L
under the Amended and Restated Power Purchase Agreement, be reduced by the
product of the $188,679 times the Pro Rata Factor, or (ii) be eliminated upon a
termination of the Amended and Restated Power Purchase Agreement for any reason
other than due to the occurrence and continuance of an Event of Default of
Seller; provided, however, there shall be no reduction in or elimination of the
Monthly Damage Payment hereunder to the extent that JCP&L fails to make payments
to Seller under the Amended and Restated Power Purchase Agreement due to an
Event of Default of Seller under such agreement; provided, further, that to the
extent that Seller later recovers all or a portion of any payment shortfalls
from JCP&L, Seller shall re-calculate the Pro Rata Factor for the applicable
period and shall pay to Hercules an amount equal to the difference between the
Monthly Damage Payment as calculated at the time pursuant to this section and
the amount payable following such recalculation. "Pro Rata Factor" shall mean
the fraction, the numerator of which is the shortfall in the amount paid by
JCP&L under the Amended and Restated Power Purchase Agreement for the applicable
period and the denominator of which is the amount properly invoiced by Seller
under such agreement for the applicable period.


(c) Article XVIII is hereby amended by adding after the words "one million
dollars ($1,000,000) per calendar year" the following:


"except during the Interim Period, during which period, the annual liability
limitation shall equal the product of the number of Interim Period months during
such calendar year times the Monthly Damage Payment in effect during the
relevant period, as prorated for partial years, including calendar year 2003,
for which the annual liability limitation shall equal $1,152,000 (assuming that
the Notice Date occurs on December 18, 2003 and that a Cessation of Operations
with respect to the Nitrocellulose Facility occurs on December 20, 2003);"


4. Headings. The headings used throughout this Amendment are inserted for
reference only, and are not to be considered or taken into account in construing
the terms or provisions of any section hereof nor to be deemed in any way to
qualify, modify or explain the effect of any such provisions or terms.


5. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of New Jersey.


6. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which shall be deemed an original hereof, but all of which
shall constitute one and the same instrument.


7. No Other Amendment. Except as expressly amended herein, all other terms and
provisions of the Original Agreement shall remain unmodified and in full force
and effect.


8. Effective Date. This Amendment shall be effective as of the date first
written above.



IN WITNESS WHEREOF, each of Buyer and Seller has caused this Amendment to be
duly executed on its behalf as of the date first above written.

 



HERCULES INCORPORATED

 




By:




CRAIG A. ROGERSON







   

Name: Craig A. Rogerson
Title: President & CEO

 




NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., its administrative general partner

 




By:




NATHAN E. HANSON







   

Nathan E. Hanson
Director



 

 

APPENDIX 1
FORM OF MONTHLY CERTIFICATION

MONTHLY CERTIFICATE OF HERCULES INCORPORATED




North Jersey Energy Associates, A Limited Partnership
c/o Northeast Energy, LP
FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson, Business Manager



Reference is made to that certain Industrial Steam Sales Contract, dated as of
October 21, 2003, as amended by that First Amendment to Industrial Steam Sales
Contract (the "Steam Contract"), by and between North Jersey Energy Associates,
A Limited Partnership ("Seller") and Hercules Incorporated ("Buyer").
Capitalized terms not defined herein shall have the meanings set forth in the
Steam Contract.


I am an authorized representative of Buyer and have the authority to deliver
this certificate and am familiar with the operations at the Buyer Facility and
the Nitrocellulose Facility. I hereby certify, that as of the date hereof:


1. The number of full-time employees employed at the Hercules Facility is _____.
If the number reported above is less than 40, state the date on which the number
of employees at the Hercules Facility dropped below 40: ______________, 200_.


2. The number of full-time employees employed at the Nitrocellulose Facility is
_____. If the number reported above is less than one hundred (100) during
calendar years 2004 and 2005, ninety (90) during calendar year 2006, or eighty
(80) during calendar year 2007 or any year thereafter (if applicable), state the
date on which the number of employees at the Nitrocellulose Facility dropped
below the required level for such year: ______________, 200_.


3. A cessation of substantially all of the manufacturing and production
operations [HAS] [HAS NOT] (select one) occurred at the Hercules Facility. If
so, state the date on which such cessation occurred: _______________, 2003.


4. A cessation of substantially all of the manufacturing and production
operations [HAS] [HAS NOT] (select one) occurred at the Nitrocellulose Facility.
If so, state the date on which such cessation occurred: _______________, 2003.


IN WITNESS WHEREOF, Buyer has executed this Monthly Certificate on this ___ day
of ________ 200__.

 



HERCULES INCORPORATED

 




By:

 







   

Name:
Title: Vice President

 



 

 

APPENDIX 2
FIRST AMENDMENT TO AMENDED PPA







FIRST AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT







dated as of







October 21, 2003







By and Between







NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP





and





JERSEY CENTRAL POWER & LIGHT COMPANY



 

 

FIRST AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS FIRST AMENDMENT TO AMENDED AND RESTATED POWER PURCHASE AGREEMENT

(this "Amendment") is made as of the 21st day of October, 2003, Jersey Central
Power & Light Company, a New Jersey corporation and North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership. JCP&L and
NJEA are individually referred to herein as a "Party" and are collectively
referred to herein as the "Parties". Terms used and not otherwise defined in
this Amendment shall have the meanings set forth in the Original Agreement (as
defined in the first recital below).




W I T N E S S E T H:


WHEREAS, JCP&L and NJEA entered into an Amended and Restated Power Purchase
Agreement dated as of May 16, 2003 (the "Original Agreement" and as amended by
this Amendment, the "Agreement") pursuant to which the NJEA is obligated to sell
and JCP&L is obligated to purchase the Contract Energy generated at the Facility
or provided by NJEA from other sources;


WHEREAS, NJEA and Hercules Incorporated ("Steam Host") are parties to an
Industrial Steam Sales Contract (the "Steam Contract") dated June 5, 1989
pursuant to which NJEA sells steam generated at the Facility to Steam Host for
consumption at Steam Host's chemical manufacturing facility located in Parlin,
New Jersey (the "Steam Host Facility") and Steam Host resells a portion of the
steam it purchases from NJEA to its lessee, Green Tree Chemical Technologies
Inc. which uses steam in the operation of its adjacent facility (the
"Nitrocellulose Facility");


WHEREAS, in connection with the restructuring of certain contractual
arrangements relating to the operation of the Facility, including the Existing
PPA, the Steam Contract will be terminated as provided in a Termination
Agreement dated as of October 21, 2003 by and between Steam Host and NJEA (the
"Termination Agreement"), pursuant to which NJEA will pay to Steam Host, for the
purposes of promoting the continuation of employment at the Steam Host Facility
and the Nitrocellulose Facility and to mitigate the increased cost of steam due
to the Restructuring (as defined in the Termination Agreement), Monthly
Employment Incentive Payments (as defined in the Termination Agreement) of
$440,249 per month, which will be funded in part by NJEA and in part,
indirectly, by JCP&L through certain offsetting adjustments to its payment
obligations under the Agreement, as set forth herein; and


WHEREAS, in light of the foregoing, JCP&L and NJEA desire to amend the Original
Agreement to provide for such offsetting adjustments as described herein.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Definitions.


The following new definitions shall be added, in alphabetical order, to
Section 1.1:


"Steam Host" means Hercules Incorporated and its successor and permitted
assigns.


"Steam Host Employment Incentive Component" shall mean, in each month and for
each MWh of Contract Energy delivered hereunder during the Steam Host Employment
Incentive Period, an amount equal to $0.74 per MWh of Contract Energy delivered
during such period; provided, however, (a) with respect to any month during
which the Second Component (as defined in the Termination Agreement) is reduced
by either 20% or 50% due to a "Cessation of Operations" (as defined in
Section 3.2 of the Termination Agreement), the Steam Host Employment Incentive
Component shall be reduced by the same percentage and (b) with respect to any
month during which payment of the Monthly Employment Incentive Payment (as
defined in the Termination Agreement) is not paid by NJEA due to a "Cessation of
Operations" (which is subject to cure within specified time periods) pursuant to
Section 3.2 of the Termination Agreement, the Steam Host Employment Incentive
Component shall equal zero for such month.


"Steam Host Employment Incentive Period" means the period beginning on
January 1, 2004 and ending on the earlier of (i) December 31, 2007 or (ii) the
date before December 31, 2007 on which NJEA's obligation to pay to Steam Host
the "Monthly Employment Incentive Payments" under Section 2.2(a) of the
Termination Agreement is permanently and irrevocably eliminated due to the
occurrence of a "Cessation of Operations" that has not been cured within one
hundred and eighty-three (183) days from the inception thereof, as may be
extended for force majeure for up to an additional one hundred and eighty (180)
days. A "Cessation of Operations" shall be deemed to have occurred at either the
Hercules Facility or the Nitrocellulose Facility on the 30th consecutive
calendar day on which (i) the number of full-time employees (A) at the Hercules
Facility, falls below forty (40) or (B) at the Nitrocellulose Facility, falls
below one hundred (100) during calendar years 2004 and 2005, ninety (90) during
calendar year 2006, or eighty (80) during calendar year 2007 or any year
thereafter (if applicable) or (ii) there has been a cessation of substantially
all of the manufacturing and production operations at either such Facility. For
the avoidance of doubt, in no event shall the Steam Host Employment Incentive
Period end prior to the date on which NJEA is permanently and irrevocably
relieved of its obligation to make any "Monthly Employment Incentive Payments"
(or portion thereof) to the Steam Host under the Termination Agreement.


"Termination Agreement" shall mean that Termination Agreement dated as of
October 21, 2003 by and between Hercules Incorporated and NJEA.


2. Amendments to Section 4.1 (Payment for Contract Energy); New Section 4.8.


(a) Section 4.1(a) is hereby amended by adding at the end of the second sentence
thereof the words "plus (F) the Steam Host Employment Incentive Component, if
any, for such month."


(b) Section 4.1(b) is hereby amended by adding at the end of the formula the
words "+ SHEIC" and by adding, after the definition of "DHA" a new paragraph
which reads as follows:


"SHEIC" = Steam Host Employment Incentive Component


(c) A new Section 4.8 is hereby added, which shall read as follows:


4.8 Obligation to Provide Information Relating to Steam Host Employment
Incentive Component.


NJEA shall use commercially reasonable efforts to obtain information and
certifications required to be provided by the Steam Host under the terms of the
Termination Agreement relating to a "Cessation of Operations" (as defined
therein) that may affect the Steam Host Employment Incentive Component payable
hereunder and shall provide any such information to JCP&L within ten (10)
business days of receipt thereof. Notwithstanding anything in this Amendment or
the Original Agreement to the contrary, the determination of whether a Cessation
of Operations has occurred at the Steam Host Facility or the Nitrocellulose
Facility and the duration of such Cessation of Operation or Cessation of
Operations for purposes of calculating the Steam Host Incentive Component and
the Steam Host Incentive Period shall be made by NJEA after consultation with
JCP&L. It is the intent of the parties that the Steam Host Employment Incentive
Component payable by JCP&L hereunder be reduced in amount or eliminated entirely
(as the case may be) on or about the same time (taking into account timing
discrepancies between invoicing and payment under this Agreement and under the
Termination Agreement) that the "Monthly Employment Incentive Payments" payable
by NJEA under the Termination Agreement are reduced in amount or eliminated
entirely (as the case may be) pursuant to Section 3.2 of the Termination
Agreement.


3. Headings. The headings used throughout this Amendment are inserted for
reference only, and are not to be considered or taken into account in construing
the terms or provisions of any section hereof nor to be deemed in any way to
qualify, modify or explain the effect of any such provisions or terms.


4. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of New Jersey.


5. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which shall be deemed an original hereof, but all of which
shall constitute one and the same instrument.


6. No Other Amendment. Except as expressly amended herein, all other terms and
provisions of the Original Agreement shall remain unmodified and in full force
and effect.


7. Effective Date. This Amendment shall be effective as of the date first
written above.



[Signatures appear on the following page]



 

IN WITNESS WHEREOF, each of JCP&L and NJEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 



JERSEY CENTRAL POWER & LIGHT COMPANY

 




By:

 







   

Name: Harvey L. Wagner
Title: Vice President and Controller

 




NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., its administrative general partner

 




By:

 







   

Nathan E. Hanson
Director



 

 

APPENDIX 3
SECOND AMENDMENT TO AMENDED PPA







SECOND AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT







dated as of







December ___, 2003







By and Between







NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP





and





JERSEY CENTRAL POWER & LIGHT COMPANY



 

 

SECOND AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS SECOND AMENDMENT TO AMENDED AND RESTATED POWER PURCHASE AGREEMENT

(this "Second Amendment") is made as of the ___ day of December, 2003, Jersey
Central Power & Light Company, a New Jersey corporation and North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership. JCP&L and
NJEA are individually referred to herein as a "Party" and are collectively
referred to herein as the "Parties". Terms used and not otherwise defined in
this Amendment shall have the meanings set forth in the Original Agreement (as
defined in the first recital below).




W I T N E S S E T H:


WHEREAS, JCP&L and NJEA entered into an Amended and Restated Power Purchase
Agreement dated as of May 16, 2003, as amended by that First Amendment to
Amended and Restated Power Purchase Agreement dated as of October 21, 2003
(collectively, the "Original Agreement" and as amended by this Second Amendment,
the "Agreement") pursuant to which the NJEA is obligated to sell and JCP&L is
obligated to purchase the Contract Energy generated at the Facility or provided
by NJEA from other sources;


WHEREAS, NJEA and Hercules are parties to a Termination Agreement dated as of
October 21, 2003, as amended by a First Amendment to Termination Agreement of
even date herewith (collectively, the "Termination Agreement") and an Industrial
Steam Sales Contract dated as of June 5, 1989, as amended by the First Amendment
to Industrial Steam Sales Contract of even date herewith (collectively, the
"Steam Contract");


WHEREAS, in light of the above-referenced amendments, to the extent JCP&L has
agreed to pay a portion of the costs associated with the termination of the
Steam Contract through certain offsetting adjustments to its payment obligations
under the Agreement, the Parties have agreed it is desirable to execute this
Second Amendment to make conforming changes to the Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Definitions.


The following definition in Section 1.1 shall be amended and restated in its
entirety to read as follows:


"Steam Host Employment Incentive Component" shall mean, in each month and for
each MWh of Contract Energy delivered hereunder during the Steam Host Employment
Incentive Period, an amount equal to $0.74 per MWh of Contract Energy delivered
during such period as adjusted as follows:


(a) prior to the termination of the Steam Contract, with respect to any month
during which the Base Damage Payment is reduced pursuant to Article VI,
Paragraph 4(a)(i) or (ii) due to a "Cessation of Operations" (as defined in the
Steam Contract), then the Steam Host Employment Incentive Component shall be
reduced by 20% for a First Tier Reduction or by 50% for a Second Tier Reduction
(each as defined in the Steam Contract);


(b) on and after the termination of the Steam Contract pursuant to the
Termination Agreement, with respect to any month during which the Second
Component (as defined in the Termination Agreement) is reduced by either 20% or
50% pursuant to Section 3.2 of the Termination Agreement due to a "Cessation of
Operations" (as defined in the Termination Agreement), the Steam Host Employment
Incentive Component shall be reduced by the same percentage; and


(c) with respect to any month during which payment of the Monthly Employment
Incentive Payment (as defined in the Termination Agreement) is not paid by NJEA
due to a "Cessation of Operations" (which is subject to cure within specified
time periods) pursuant to Section 3.2 of the Termination Agreement or with
respect to any month during which the Base Damage Payment (as defined in the
Steam Contract) is equal to zero due to a "Cessation of Operations" (which is
subject to cure within specified time periods) pursuant to Article VI, Paragraph
4(a)(iii) of the Steam Agreement, the Steam Host Employment Incentive Component
shall equal zero for such month.


2. Headings. The headings used throughout this Amendment are inserted for
reference only, and are not to be considered or taken into account in construing
the terms or provisions of any section hereof nor to be deemed in any way to
qualify, modify or explain the effect of any such provisions or terms.


3. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of New Jersey.


4. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which shall be deemed an original hereof, but all of which
shall constitute one and the same instrument.


5. No Other Amendment. Except as expressly amended herein, all other terms and
provisions of the Original Agreement shall remain unmodified and in full force
and effect.


6. Effective Date. This Amendment shall be effective as of the date first
written above.



[Signatures appear on the following page]



 

IN WITNESS WHEREOF, each of JCP&L and NJEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 



JERSEY CENTRAL POWER & LIGHT COMPANY

 




By:

 







   

Name: Harvey L. Wagner
Title: Vice President and Controller

 




NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., its administrative general partner

 




By:

 







   

Nathan E. Hanson
Director

